                        Case 18-12456-gs     Doc 277    Entered 02/26/21 10:02:41   Page 1 of 7



                  1
                       FENNEMORE CRAIG, P.C.
                  2    Cathy L. Reece (AZ Bar No. 005932)
                       Anthony W. Austin (NV Bar No. 010850)
                  3    2394 E. Camelback Rd., Ste. 600
                       Phoenix, AZ 85016-3429
                  4    Telephone: (602) 916-5343
                       Facsimile: (602) 916-5543
                  5    Email: creece@fclaw.com
                              aaustin@fclaw.com
                  6    Attorneys for Defendant
                       The Northern Trust Company
                  7
                  8                        UNITED STATES BANKRUPTCY COURT
                  9                                   DISTRICT OF NEVADA
             10       In re                                          Case No.: BK-S-18-12456-GS
             11       DESERT OASIS APARTMENTS, LLC,                  Chapter 11
             12                                  Debtor.             Date: March 11, 2021
                                                                     Time: 1:30p.m.
             13
             14       NOTICE OF HEARING AND NOTICE OF ENTRY OF ORDER GRANTING EX
             15       PARTE MOTION FOR ORDER SHORTENING TIME TO HEAR MOTION TO
                      ALLOW VOTE ON CHAPTER 11 TRUSTEE KAVITA GUPTA’S JOINT PLAN
             16                             OF LIQUIDATION

             17                PLEASE TAKE NOTICE that an Order Shortening Time to Hear Motion to
             18       Allow Vote on Chapter 11 Trustee Kavita Gupta’s Joint Plan of Liquidation [DE 276] was
             19       entered by the Court in the above-referenced case on February 26, 2021. A true and
             20       correct copy of which is attached hereto as Exhibit A.
             21                NOTICE IS FURTHER GIVEN that the Motion to Allow Vote on Chapter 11
             22       Trustee Kavita Gupta’s Joint Plan of Liquidation [DE 271] (the “Motion”) will be heard
             23       by Honorable Gary Spraker, United States Bankruptcy Judge, in the Foley Federal
             24       Building, 300 Las Vegas Blvd. South, Third Floor, Las Vegas, Nevada on March 11,
             25       2021 at the hour of 1:30 p.m.
             26                NOTICE IS FURTHER GIVEN that any opposition to the requested relief set
             27       forth in the Motion must be filed and served on or before March 4, 2021 by 5:00 p.m.
             28
FENNEMORE CRAIG




                      18188841.1
                        Case 18-12456-gs       Doc 277   Entered 02/26/21 10:02:41     Page 2 of 7



                  1   Any reply must be filed and served no later than March 9, 2021 by 5:00 p.m. Any
                  2   opposition to the Motion must be filed pursuant to Fed. R. Bank. P. 9006(f) and Local
                  3   Rule 9014(d)(4), with notice provided by electronic transmission.
                  4            Participation will be remote. Remote participation information may be found on the
                  5   posted calendar on the court's website at www.nvb.uscourts.gov/calendars/court-
                  6   calendars.
                  7
                           If you object to the relief requested, you must file a WRITTEN response to the
                  8        proposed Motion with the court. You must also serve your written response on
                           the person who sent you this notice.
                  9
                           If you do not file a written response with the court, or if you do not serve your
             10            written response on the person who sent you this notice, then:
             11                     The court may refuse to allow you to speak at the scheduled hearing;
                                     and
             12
                                    The court may rule against you without formally calling the matter at
             13                      the hearing.
             14
                               DATED this 26th day of February, 2021
             15
             16                                                  FENNEMORE CRAIG, P.C.

             17                                                  By: /s/ Anthony W. Austin
                                                                     Cathy L. Reece
             18
                                                                     Anthony W. Austin
             19                                                      Attorneys for Defendant
                                                                     The Northern Trust Company
             20
             21
             22
             23
             24
             25
             26
             27
             28
FENNEMORE CRAIG


                                                                 -2-
                      18188841.1
                        Case 18-12456-gs       Doc 277   Entered 02/26/21 10:02:41     Page 3 of 7



                  1                                CERTIFICATE OF SERVICE
                  2            On February 26, 2021, the foregoing was served on the following parties via email:
                  3
                      Edmund M. McDonald
                  4   Edmund Gee
                      U.S Trustee’s Office-LV-11,11
                  5   Edward.m.mcdonald@usjod.gov
                  6   Edmund.gee@usdoj.gov

                  7   Jamie P. Dreher
                  8   Downey Brand LLP
                      jdreher@downeybrand.com
                  9   reno@downeybrand.com
                      Attorneys for the Gonzales Trust
             10
             11       Mark Wray
                      Law Office of Mark Wray
             12       mwray@markwraylaw.com
                      tmoore@markwraylaw.com
             13
                      Fischerlawcal@aol.com
             14       Attorneys for the Gonzales Trust
             15       Kevin W. Coleman
             16       Kimberly S. Fineman
                      Christopher Hart
             17       Nuti Hart, LLP
                      kcoleman@nutihart.com
             18
                      kfineman@nutihart.com
             19       chart@nutihart.com
                      Attorneys for Kavita Gupta, Trustee
             20
             21       Talitha B. Gray Kozlowski
                      GTG, LLP
             22       tgray@gtg.legal
                      Attorneys for Kavita Gupta, Trustee
             23
             24       Jeffrey I. Golden
                      jgolden@wgllp.com
             25       Trustee of Desert Land
             26
                      Jerrold L. Bregman
             27       Steven T. Gubner
                      Susan K. Seflin
             28
FENNEMORE CRAIG


                                                                  -3-
                      18188841.1
                        Case 18-12456-gs    Doc 277    Entered 02/26/21 10:02:41   Page 4 of 7



                  1   Brutzkus Gubner
                  2   jbregman@bg.law
                      sgubner@bg.law
                  3   sseflin@bg.law
                      Attorneys for Trustee of Desert Land
                  4
                  5
                      /s/ Gidget Kelsey
                  6
                  7
                  8
                  9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
FENNEMORE CRAIG


                                                              -4-
                      18188841.1
Case 18-12456-gs   Doc 277   Entered 02/26/21 10:02:41   Page 5 of 7
                           Case 18-12456-gs     Doc 277
                                                    276    Entered 02/26/21 10:02:41
                                                                            08:23:00    Page 6
                                                                                             1 of 7
                                                                                                  2



                  1
                  2
                  3
                  4
                      Entered on Docket
            5 February 26, 2021
          ___________________________________________________________________
                  6
                  7
                  8                             UNITED STATES BANKRUPTCY COURT

                  9                                       DISTRICT OF NEVADA

             10          In re                                            Chapter 11
             11          DESERT OASIS APARTMENTS, LLC,                    Case No.: BK-S-18-12456-GS
             12                                     Debtor.               Hearing Date: March 11, 2021
                                                                          Hearing Time: 1:30 P.M.
             13
             14          ORDER SHORTENING TIME TO HEAR MOTION FOR ORDER SHORTENING
                          TIME TO HEAR MOTION TO ALLOW VOTE ON CHAPTER 11 TRUSTEE
             15                    KAVITA GUPTA’S JOINT PLAN OF LIQUIDATION
             16                   The Court having reviewed and considered the Ex Parte Application for Order
             17          Shortening Time to Hear Motion to Allow Vote on Chapter 11 Trustee Kavita Gupta’s
             18          Joint Plan of Liquidation (the “Ex Parte Application For Order Shortening Time”), and
             19          other good cause appearing,
             20                   IT IS HEREBY ORDERED that the Ex Parte Application for Order Shortening
             21          Time is granted.
             22                   IT IS FURTHER ORDERED that the Motion to Allow Vote on Chapter 11 Trustee
             23          Kavita Gupta’s Joint Plan of Liquidation (“Motion”) shall be heard on the 11th day of
             24          March, 2021, at the hour of 1:30 p.m. in the Foley Federal Building, 300 Las Vegas
             25          Boulevard South, Las Vegas, Nevada 89101;
             26                   IT IS FURTHER ORDERED that the Motion, together with any supporting
             27          documents, and this Order Shortening Time shall be served no later than one business day
             28          after the entry of this Order Shortening Time;
FENNEMORE CRAIG




                         18185035.1
                        Case 18-12456-gs       Doc 277
                                                   276   Entered 02/26/21 10:02:41
                                                                          08:23:00       Page 7
                                                                                              2 of 7
                                                                                                   2



                  1            IT IS FURTHER ORDERED that any opposition to the Motion shall be served and
                  2   filed no later than 5:00 p.m. on the 4th day of March, 2021; and
                  3            IT IS FURTHER ORDERED that any Reply in support of the Motion shall be
                  4   served and filed no later than 5:00 p.m. on the 9th day of March, 2021. Participation will
                  5   be remote. Remote participation information may be found on the posted calendar on the
                  6   court's website at www.nvb.uscourts.gov/calendars/court-calendars .
                  7                IT IS SO ORDERED.
                  8
                  9
                      Prepared and Submitted By:
             10       FENNEMORE CRAIG, P.C.
             11
                      By: /s/ Anthony W. Austin
             12           Cathy L. Reece
                          Anthony W. Austin
             13
                          Attorneys for The Northern Trust Company
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
FENNEMORE CRAIG


                                                                -2-
                      18185035.1
